DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/26/18.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,11-12,14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Zhang et al.  (US Patent Application Publication 2020/0348900 A1, hereinafter “Zhang”)
 	As to claim 1, Zhang teaches a digital vision board system comprising: a housing including a front-writing-surface having a face able to display an interactive display of at least one image; and a back-surface integral with said front-writing-surface to form said housing; (Zhang par [0075] teaches the display of the interactive whiteboard is touch screen)
a tool for modifying at least one image on said front-writing-surface (Zhang par [0075] teaches Finger or a pen); 
 	a processor for processing data as related to said interactive display such that said at least one image is able to be located and interactively-displayed according to desired coordinates on said face, a modem to facilitate internet connectivity; and a powerer; (Zhang par [0078] teaches processor determines touch position)
 	wherein said digital vision board system is in electrical communication with and controllable by a smart-electronic device in communication with said processor (Zhang par [0055] teaches interactive whiteboard may establish a data connection with at least one external apparatus such as mobile phone or tablet)  , said smart-electronic device using a software application,(Zhang par [0058] teaches screen sharing application software installed in the screen sharing client and/or interactive whiteboard)
 	said digital vision board system serving to function to motivate and teach via said interactive display.(The examiner interprets to motivate and to teach is intended use) 	 	 	As to claim 11, Zhang teaches the digital vision board system of claim 1, wherein the smart-electronic device comprises a cellular phone. (Zhang par [0055] teaches interactive whiteboard may establish a data connection with at least one external apparatus such as mobile phone or tablet)As to claim 12, Zhang teaches the digital vision board system of claim 1, wherein the housing is able to be mounted horizontally and alternately vertically.( Mounting vertically or horizontally is an intended use) 	As to claim 14, Zhang teaches the digital vision board system of claim 1, further comprising portable storage connectivity.(Zhang par [0056] teaches USB flash drive) 	As to claim 15, Zhang teaches the digital vision board system of claim 1, wherein the face comprises a touch-screen able to be manipulated via touch from said tool, wherein said tool comprises a stylus and alternately said tool comprises a finger.( Zhang par [0075] teaches the display of the interactive whiteboard is touch screen and the touch screen can receive input via a finger or a pen); 
 	Claims 19 and 20 merely recite a method to be performed by the system of claims 1 and 11 respectively. Accordingly, Zhang teaches every limitation of claims 19 and 20 as indicates in the above rejection of claims 1 and 11 respectively. 	 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and further in view of Staadecker et al.( US Patent Application Publication 2005/0186439 A1, hereinafter “Staadecker”)

	As to claim 2, Zhang teaches the digital vision board system of claim 1 but fails to teach wherein said front-writing-surface comprises a semi-rigid-surface such that said front-writing-surface can be written on when said tool comprises an erasable marker.
 	However, Staadecker teaches wherein said front-writing-surface comprises a semi-rigid-surface such that said front-writing-surface can be written on when said tool comprises an erasable marker.(Staadecker par [0017] teaches the boards can be made with rigid or semi-rigid substrates)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Staadecker to arrive at the claimed invention. One would have been motivated to make such combination to provide greater versatility.(Staadecker par [0014]) 	As to claim 3, Zhang and Staadecker teach the digital vision board system of claim 2, wherein said front-writing-surface comprising said semi-rigid-surface is eraseable such that markings made by said erasable marker are able to be removed and re-written on and erased repeatedly.(Staadecker par [0016] teaches 
 	As to claim 4, Zhang and Staadecker teach the digital vision board system of claim 3, wherein said front-writing-surface comprises ferrous material such that 3-D magnetic items are able to be removable coupled to said front-writing-surface when desired.(Staaddecker par [0017] teaches an ability to hold magnets)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and further in view of Wiemer et al.( US Patent Application Publication 2008/0074575 A1, hereinafter “Wiemer”)

 	As to claim 5, Zhang teaches the digital vision board system of claim 1 but fails to teach wherein the housing comprises a translucent-housing.
 	However, Wiemer teaches wherein the housing comprises a translucent-housing.(Wiemer par [0012] teaches translucent housing)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Wiemer to arrive at the claimed invention. One would have been motivated to make such combination to improve recognizability of images and characters on the display.(Wiemer par [0012])
 	As to claim 6, Zhang and Wiemer teach the digital vision board system of claim 5, wherein the translucent-housing is able to be illuminated.(Wiemer par [0012] As to claim 7, Zhang and Wiemer teach the digital vision board system of claim 6, wherein the translucent-housing is useful as a night-light.(Wiemer par [0012] teaches night time operation)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and further in view of Hirahara.(US Patent Application Publication 2010/0313172 A1, hereinafter “Hirahara”)
 	As to claim 8, Zhang teaches the digital vision board system of claim 1 but fails to teach wherein the at least one image is able to be displayed intermittently as to time intervals and as to said coordinates as per user-preferred pre-programming.
 	However, Hirahara teaches wherein the at least one image is able to be displayed intermittently as to time intervals and as to said coordinates as per user-preferred pre-programming.(Hirahara Fig.2-3 and par [0025]-[0026] teaches screen saver activation time)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Hirahara to arrive at the claimed invention. One would have been motivated to make such combination to prevent burn-in.(Hirahara par [0030])

 	As to claim 9, Zhang and Hirahara teach the digital vision board system of claim 8, further comprising a memory storage.(Zhang par [0354] teaches memory can be As to claim 10, Zhang and Hirahara teach the digital vision board system of claim 9, wherein the at least one image displayed on said face of said front-writing-surface matches said at least one image displayed on said smart-electronic device and able to be controlled via said software application.(Zhang par [0131] teaches the interactive whiteboard and laptop display the same content)

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and further in view of Kim et al.( US Patent Application Publication 2015/0058718A1, hereinafter “Kim”)

 	As to claim 13, Zhang teaches the digital vision board system of claim 1 but fails to teach wherein the powerer comprises cordless charging capability.
 	However, Kim teaches wherein the powerer comprises cordless charging capability.(Kim par [0101] teaches the power supply may supply to the user device the power that is wirelessly received form the external power source using wireless charging technology.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Kim to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently charging the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and further in view of Lee et al.(US Patent Application Publication 2015/0015504 A1, hereinafter “Lee”)

	As to claim 16, Zhang teaches the digital vision board system of claim 1 but fails teach further comprising voice recognition means such that said interactive display is able to be voice-manipulated.
 	However, Lee teaches voice recognition means such that said interactive display is able to be voice-manipulated.(Lee par [0029] teaches voice command) 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Lee to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently provide input to the interactive device.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wiemer , Hirahara   and Kim.

 	As to claim 17, Zhang teaches a digital vision board system comprising: a housing including a front-writing-surface having a face able to display an interactive display of at least one image; and a back-surface integral with said front-writing-surface to form said housing; portable storage connectivity; a tool for modifying at least one image on said front-writing-surface; a processor for processing data as related to said interactive display such that said at least one image is able to be located and interactively-displayed according to desired coordinates on said face, a modem to facilitate internet connectivity; a memory storage; and a powered (Zhang par [0075] teaches the display of the interactive whiteboard is touch screen); wherein the housing is able to be mounted horizontally and alternately vertically (Mounting the board is well known in the art and Mounting vertically or horizontally is an intended use); wherein the at least one image displayed on said face of said front-writing-surface matches said at least one image displayed on a smart-electronic device and is able to be controlled via said software application; wherein the smart-electronic device comprises a cellular phone (Zhang par [0055] teaches interactive whiteboard may establish a data connection with at least one external apparatus such as mobile phone or tablet); wherein the face comprises a touch-screen able to be manipulated via touch from said tool, wherein said tool comprises a stylus and alternately said tool comprises a finger (Zhang par [0075] teaches the display of the interactive whiteboard is touch screen and the touch screen can receive input via a finger or a pen); and wherein said digital vision board system is in electrical communication with and controllable by said smart-electronic device in communication with said processor, said smart-electronic device using a software application (Zhang par [0058] teaches screen sharing application software installed in the screen sharing client and/or interactive whiteboard), said digital vision board system serving to function to motivate and teach via said interactive display. (Zhang par [0055] teaches interactive whiteboard may establish a data connection with at least one external wherein the housing comprises a translucent-housing; wherein the translucent-housing is able to be illuminated; wherein the translucent-housing is useful as a night-light.
 	However, Wiemer teaches wherein the housing comprises a translucent-housing; wherein the translucent-housing is able to be illuminated; wherein the translucent-housing is useful as a night-light. (Wiemer par [0012] teaches translucent housing)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Wiemer to arrive at the claimed invention. One would have been motivated to make such combination to improve recognizability of images and characters on the display.(Wiemer par [0012])
 	Zhang and Wiemer do not teach  wherein the at least one image is able to be displayed intermittently as to time intervals and as to said coordinates as per user-preferred pre-programming.
 	However, Hirahara  teaches wherein the at least one image is able to be displayed intermittently as to time intervals and as to said coordinates as per user-preferred pre-programming.(Hirahara Fig.2-3 and par [0025]-[0026] teaches screen saver activation time)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang, 
 	Zhang, Wiemer and Hirahara do not teach wherein the powerer comprises cordless charging capability.
	However, teaches wherein the powerer comprises cordless charging capability. (Kim par [0101] teaches the power supply may supply to the user device the power that is wirelessly received form the external power source using wireless charging technology.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zhang, Wiemer and Hirahara and Kim to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently charging the device.
 	As to claim 18, Zhang, Wiemer, Hirahara   and Kim teach the digital vision board system of claim 17, further comprising set of instructions; and wherein the digital vision board system is arranged as a kit. (Zhang par [0006] teaches the whiteboard and at least one eternal apparatus which being interprets as a kit)
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175